Citation Nr: 0009279	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-16 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar 
radiculopathy, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1978 
to January 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision by the Department of Veterans Affairs  
(VA) Regional Office (RO) located in Montgomery, Alabama.

The Board has construed the veteran's statements as raising 
the issue of service connection for fibromyalgia.  This issue 
has not been developed for appellate consideration and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar radiculopathy is 
productive of severe impairment.  

2.  The veteran's service-connected hypertension is 
manifested by diastolic pressure which has not been shown to 
be predominantly 110 or more, by systolic pressure which has 
not been determined to be predominantly 200 or more, and by 
responsiveness to medication.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. 4.71a, Part 4, Diagnostic 
Code 5293 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's increased 
rating claims are well grounded.  In other words, the Board 
concludes that the veteran has presented plausible claims.  
38 U.S.C.A. § 5107(a) (West 1991).  See Proscele 
v. Derwinski, 2 Vet.App. 629, 632 (1992) (in which the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim for an increased rating is well-grounded when the 
appellant asserts that his or her service-connected 
disability worsened since the prior rating).  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  There is no 
indication of any outstanding pertinent records that could be 
obtained.  In this regard the Board Remanded the case in May 
19998 for additional development.  That action has been 
completed. Consequently, the record is complete.  As 
sufficient data exist to address the merits of the veteran's 
increased rating claims, the Board concludes that the VA has 
adequately fulfilled its statutory duty to assist the veteran 
in the development of her claims.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet.App. 78 (1990); Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

Lumbar Radiculopathy

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  However, in evaluating the severity of a 
particular disability, it is also essential to consider its 
history.  38 C.F.R. §§ 4.1 and 4.2 (1999).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern. Further, 
although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The RO has assigned a 40 percent rating for the lumbar 
radiculopathy in accordance with the criteria set forth in 
the Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 5293.

Diagnostic Code 5293 provides for the evaluation for 
intervertebral disc syndrome.  According to this diagnostic 
code, evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants the 
assignment of a 40 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Code 5293 (1999).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, will result in the 
assignment of a 60 percent disability rating.  Id.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar segment of the spine.  A 
40 percent rating is warranted when there is severe 
limitation motion of the lumbar spine.  This is the highest 
evaluation permitted under this diagnostic code.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

In the present case, the service medical records are positive 
for episodes of treatment for low back pain.  An October 1982 
report included the impression of a herniated disc at L5-S1. 
A May 1985 Physical Evaluation Board examination included a 
finding of low back pain due to a herniated disc.  Lumbar 
radiculopathy was diagnosed.  The report of the Physical 
Evaluation Board Proceedings also noted the diagnosis of 
chronic back pain with congenital lumbar stenosis (which was 
complicated by central disc bulges at L3-4 and L4-5), with 
bone scintigraphy consistent with diskitis at L4-5, with 
right leg discomfort (but a normal electromyograph), with 
minimal degree of objective neurologic abnormality, and with 
complications by obesity and psychological stress.  

Based on these service medical records, the RO, by a January 
1986 rating action, granted service connection for lumbar 
radiculopathy with central disc bulging at L3-4 and L4-5 and 
rated the disability 20 percent disabling.  In an October 
1996 rating action, the RO increased the 20 percent rating to 
40 percent. The veteran's service-connected lumbar 
radiculopathy remains evaluated as 40 percent disabling.  

The veteran received intermittent treatment at a VA medical 
facility from 1993 to 1996 for various complaints, including 
low back pain.  In June 1995, the veteran was admitted to a 
VA facility for an approximately two-week hospitalization 
with a diagnosis of radiculopathy.  She complained of 
posterior leg pain.  Magnetic resonance imaging (MRI) of her 
left spine showed mild degenerative changes of the lower 
lumbar spine with desiccation and dehydration of L3-4, L4-5, 
and L5-S1 discs, with a slightly prominent annulus fibrosis 
at L4-5 and L5-S1 level, but with no compromise of the neural 
canal or nerve roots.  The veteran's complaints of urinary 
incontinence were found not to be related to radiculopathy.  
On discharge, the veteran was in stable condition.  She 
requested a wheelchair and a walker with wheels before 
discharge.  When the veteran received follow-up treatment for 
hypertension in August 1995, she also described chronic low 
back pain.  The discharge diagnoses included degenerative 
changes of the lumbosacral spine.

At a private examination conducted in June 1996, the veteran 
complained of chronic low back pain as well as right lower 
extremity dysesthesias.  She also reported that her treatment 
included a back brace, heating pads, and physical therapy and 
that she used a wheelchair at times and always used some 
assistive device such as a walker or a cane.  She stated that 
her medication helped but tended to make her right leg numb.  
Examination demonstrated symmetrical knee jerks, ankle jerks 
which were not elicited, no muscle atrophy in the lower 
extremities, exquisite tenderness tenderness on palpation 
throughout the lower back (particularly in the presacral 
area), as well as very prominent tenderness at the lateral 
elbows, anterior shoulders, mid upper traps, supraspinatus 
origins, upper costochoncral junctions, lateral hips, and 
medial knees.  The examiner assessed fibromyalgia, chronic 
low back pain, and right lower extremity dysesthesias and 
acknowledged the veteran's report of progressive 
deterioration in her functional status (e.g., her 
intermittent use of a wheelchair and consistent use of a 
walker or cane).  

At the July 1996 personal hearing, the veteran testified 
that, as a result of her service-connected lumbar 
radiculopathy, she experiences pain and limitation of motion 
in her low back, some numbness and pain radiating down both 
of her legs to the bottom of her feet (and sometimes her 
toes), a dragging of both of her feet, and daily muscle 
spasm.  Hearing transcript (T.) at 2-4, 7.  As a result of 
her constant pain, the veteran stated that she cannot walk 
far or sit or stand for too long and that, in fact, she 
spends most of her time in bed.  T. at 2-5, 7.  The veteran 
also testified that her medication does not help to alleviate 
her low back pain.  T. at 3.  According to the veteran's 
testimony, her service-connected low back disability 
necessitates the need for assistance (such as a wheelchair, a 
walker, and a cane) in walking and the use of a back brace.  
T. at 2-4.  The veteran denied having undergone any back 
surgery.  T. at 6-7.

A VA examination was conducted in September 1996.  At that 
time, the veteran complained of constant low back pain 
radiating down the posterior aspect of both of her legs.  She 
also reported using a cane, a walker, and a wheelchair.  She 
explained that she could walk up and down stairs very slowly 
but experienced pain with prolonged sitting, standing, and 
walking.  The examiner observed that the veteran appeared to 
be very uncomfortable trying to move around, that she stood 
in a forward flexed position, and that she had to have "a 
good deal of help" in getting on and off the examination 
table.  

Examination demonstrated bilateral positive straight leg 
raising signs, moderate tenderness over her lumbar spine, no 
fixed deformity, normal musculature of her back, and the 
following ranges of motion:  forward flexion to 10 degrees, 
backward extension to 10 degrees, left lateral flexion to 
20 degrees, right lateral flexion to 20 degrees, rotation to 
the left of 40 degrees, rotation to the right of 40 degrees.  
The examiner noted that the veteran exhibited pain with all 
ranges of motion tested.  Neurologically, the examiner noted 
that the veteran's left patella reflex and right patella 
reflex were 0-1, that her Achilles reflex was 1-2 
bilaterally, and that she had normal sensation to light 
touch.  X-rays taken of the veteran's lumbar spine were 
normal except for a finding of mild scoliosis.  The examiner 
diagnosed "thoralumbar spine."  

The veteran continued to receive intermittent treatment at a 
VA outpatient clinic during 1997 and 1998 for low back pain.  
Received in February 1998 was a copy of a December 1998 award 
letter from the Social Security Administration, which is the 
effect that she was awarded disability benefits in effective 
1987. Also received was a copy of medical literature 
concerning fibromyalgia.  Also received was an application 
for unemployability benefits due to service connected 
disabilities.  At that time the veteran reported that she had 
not worked since she was discharged from the service.  

In June 1998, the veteran underwent a VA neurological 
examination.  At that time she complained of low back pain 
with a severity of 10 out of 10 and which occurred daily and 
lasted all day.  The veteran described weakness in both of 
her legs with her back pain and numbness in both of her feet 
(more on the right than on the left). A physical examination 
demonstrated straight-leg raising to 90 degrees bilaterally 
with pain in the lumbosacral area (more on the right than on 
the left), decreased pain and touch sensation in the right 
leg from the knee down, no atrophy or fasciculation of the 
leg muscle, tenderness in the lumbosacral area, no detectable 
muscle spasm, deep tendon reflexes which were 1+ bilaterally, 
and absent ankle jerks.  She was utilizing a walking stick.  
The examiner diagnosed "chronic low back pain from [an] old 
injury with sensory deficit in both legs."  

In November 1998, the veteran underwent a VA spine 
examination.  At that time she complained of pain in her low 
back, between her shoulder blades, in her shoulders, in her 
upper extremities, and in her lower extremities.  The veteran 
stated that she hurt wherever she was touched or wherever 
pressure was placed on her.  The examiner noted that he had 
carefully reviewed the "[r]emand letter" as well as the 
veteran's claims folder.  The examiner noted the veteran's 
pertinent medical history.  

On examination, the veteran was found to have the following 
ranges of motion of her lumbar spine:  forward flexion from 
the standing posture to 90 degrees (beyond which she 
complained of tightness), lateral bending to 15 degrees, and 
extension to 15 degrees.  The examiner noted that the veteran 
had no pain radiating down her lower extremities.  However, 
due to her complaints of tenderness on palpation of her 
paraspinals, iliolumbar area, midthoracic area, scapular 
area, shoulder scapular area, sacroiliac area, and (as noted 
by the examiner) wherever pressure was applied, with no 
palpable nodules or knots, the examiner suggested the 
possibility of a diagnosis of fibromyalgia.  

Examination of the veteran's lower extremities demonstrated 
straight leg raising which was negative to 90 degrees, 
symmetrical legs, normal calf measurement, a palpable 
dorsalis pedis, normal strength, present knee and medial 
hamstring jerks, and ankle jerks which, with the 
reinforcement technique, were present, mildly sluggish, and 
bilateral.  Motor nerve conduction velocity (NCV) study of 
the veteran's lower extremities was normal.  The veteran 
refused to undergo an electromyograph (EMG).  

The examiner diagnosed chronic recurrent low back pain with 
myofascial syndrome and with L3-S1 disc dessication 
dehydration suggestive of chronic discogenic disease but with 
no evidence of any foraminal encroachment.  The examiner 
explained that this condition is "more in favor of chronic 
recurrent mechanical type of a myofascial pain syndrome."  
Additionally, the examiner specifically stated that he did 
not find "any clinical criteria of any active lumbar 
radiculopathy" or "any symptoms to fulfill the criteria of 
sciatic neuropathy."  Furthermore, the examiner diagnosed 
probable fibromyalgia "as a differential diagnosis to be 
considered" and noted that this diagnosis has "already been 
mentioned in the previous reports" included in the veteran's 
claims folder.  

The examiner described the severity of the veteran's low back 
condition as "moderately significant."  Although the 
examiner acknowledged the "diffuse discogenic disease in the 
levels already mentioned," he also explained that the 
examination findings do not "usually give a definite lesion 
of disc disease site."  In addition, the examiner classified 
the veteran's functional loss due to her lumbar pain, as 
"moderately significant."  

To summarize, the veteran's statements and testimony 
describing the symptoms associated with her low back disorder 
are considered to be competent evidence. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  However, these statements 
must be viewed in conjunction with the objective medical 
evidence of record.

In this regard, the evidence reflects that the veteran is 
experiencing significant problems associated with he low 
back, to include reported constant pain.  During the most 
recent VA examination she again reported low back pain.  The 
examination did show tenderness to palpation in the low back 
area.  However, the straight leg raising was negative to 90 
degrees and forward flexion was to 90 degrees.  There was a 
decrease in the ankle jerks described by the examiner as 
mildly sluggish.  However, they were present with 
reinforcement.  Additionally, the examiner found no 
radiculopathy.  This was confirmed by the NCV.  Assessed the 
severity of rhe .low back disorder as moderately significant. 

After reviewing the evidence, it is the Board's judgment that 
the degree of impairment resulting form the low back disorder 
does not satisfy the criteria for pronounced disability.  
Accordingly, 60 percent rating for the veteran's 
service-connected lumbar radiculopathy is not warranted. 
In reaching this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis for a rating in excess of 
40 percent. The Board is also satisfied that the current 
medical evidence reflects the degree of functional impairment 
resulting from the low back disability as contemplated in the 
DeLuca case.  Additionally, the evidence is not in equipoise 
as to warrant consideration of the benefit of the doubt rule. 
38 C.F.R. §4.3 (1998) (1995).

Hypertension

As the Board has previously discussed in this decision, 
disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  However, in evaluating the severity of a 
particular disability, it is also essential to consider its 
history.  38 C.F.R. §§ 4.1 and 4.2 (1999).  

The service medical records in the present case are positive 
for various findings of elevated blood pressure readings. 

According to a report of an August 1990 VA examination, the 
examiner reviewed the veteran's medical records and found her 
blood pressure to be 110/78 (in the sitting position) and 
132/100.  Thereafter, the examiner diagnosed hypertension 
which was well-controlled with medication.  

Based on the relevant service, the RO, by a December 1990 
rating action, granted service connection for hypertension 
and evaluated this disability as 10 percent disabling. The 
veteran's service-connected hypertension remains evaluated as 
10 percent disabling.  

Before specifically addressing the issue of entitlement to a 
rating greater than 10 percent for the service-connected 
hypertension, it should be pointed out that the schedular 
criteria by which this disability is rated changed during the 
pendency of the veteran's appeal.  The new criteria became 
effective on January 12, 1998.  See 62 Fed. Reg. 65207-65244 
(1997).  

Therefore, adjudication of a claim of entitlement to a 
disability evaluation greater than 10 percent for 
hypertension must include consideration of both the old and 
the new criteria.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  Id.  

Pursuant to the current criteria, evidence that diastolic 
pressure is predominantly 100 or more or that systolic 
pressure is predominantly 160 or more warrants the assignment 
of a 10 percent disability evaluation.  38 C.F.R. § 4.104, 
Code 7101 (1999).  The minimum evaluation for an individual 
with a history of diastolic pressure of predominantly 100 or 
more (where the individual requires continuous medication for 
control) also will necessitate a rating of 10 percent.  Id.  
Evidence that diastolic pressure is predominantly 110 or more 
or that systolic pressure is predominantly 200 or more is 
necessary for the assignment of a 20 percent disability 
rating.  Id.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90 mm or greater, and the term "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominantly 160 mm or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Note 1 
following Code 7101 (1999).  

Under the old criteria, evidence that diastolic pressure was 
predominantly 100 or more warranted the assignment of a 
10 percent disability evaluation.  38 C.F.R. § 4.104, 
Code 7101 (1997).  Evidence that diastolic pressure was 
predominantly 110 or more with definite symptoms of 
hypertensive vascular disease (essential arterial 
hypertension) was necessary for the award of a 20 percent 
disability rating.  Id.  When continuous medication was shown 
to be necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was assigned.  38 C.F.R. § 4.104, Note 2 
following Code 7101 (1997).  

With these criteria in mind, the Board will address the 
merits of the veteran's claim of entitlement to a disability 
evaluation greater than 10 percent for her service-connected 
hypertension.  The veteran was treated at a VA facility from 
1993 to June 1995 for various disorders, to include her 
hypertension.  Blood pressure readings recorded showed that 
the diastolic readings were predominantly below 100 and 
systolic below 200.  These records indicate that the 
hypertension was controlled with medication.  She was 
hospitalized in June 1995 at a VA facility primarily for low 
back problems.  It was reported the veteran's blood pressure 
was found to be "staying borderline elevated."  A physical 
examination showed a blood pressure reading of 150/94.  An 
examination of the heart showed no abnormality.  An EKG 
showed sinus bradycardia.  The veteran was given medication.  
When she was felt to have achieved the maximum benefit from 
the hospitalization, she was discharged in stable condition 
to her home.  The diagnoses included mild hypertension.  

Blood pressure readings taken during a July 1995 treatment 
session at the VA outpatient clinic were 135/112, 130/110, 
and 128/92.  An impression of hypertension was given.  She 
continued to be seen at VA and private facility from 1996 to 
1998.  She was seen in February 1996.  At that time she 
reported that her new blood pressure medication was making 
her sleepy.  Her blood pressure was 140/142

At the VA hypertension examination conducted in September 
1996, the veteran was found to have the following blood 
pressure readings:  154/78 (in the sitting position), 138/96 
(in the lying position), and 152/82 (in the standing 
position).  The veteran reported that she was taking two 
types of medication for her hypertension. An examination of 
the heart showed no other abnormality.  The examiner 
diagnosed hypertension.

In April 1998, the veteran was seen at a VA outpatient 
clinic.  Her blood pressure was 107/72.  The examiner 
described the veteran's blood pressure as "excellent" on 
medication.  

According to a report of a June 1998 VA hypertension 
examination, the examiner noted the veteran's pertinent 
medical history.  Additionally, the examiner noted that the 
veteran's blood pressure (as taken by the triage nurse) was 
134/90 and that her blood pressure in her right arm was 
155/100 (in the sitting position), 138/80 (in the lying 
position), and 140/100 (in the standing position).  
Examination of the veteran's cardiovascular system 
demonstrated regular heart rhythm, no murmurs, S1 and S2 
sounds which were within normal limits, an uncertain point of 
maximal impulse of the heart, no carotid bruit and no 
abdominal bruit, good peripheral pulses, a chest which was 
clear to auscultation and percussion, and no peripheral 
edema.  A chest x-ray was negative.  The examiner diagnosed, 
in pertinent part, essential hypertension.  

In July 1998, the veteran's blood pressure was 131/80.  It 
was described as "good" on medication.  At the November 
1998 VA spine examination, the veteran's blood pressure was 
found to be 144/82.  

The Board acknowledges the veteran's assertions that her 
blood pressure fluctuates "up and down," that she 
experiences "bad" headaches daily (including blurred 
vision), and that she takes medication due to retention of 
fluid/water.  See T. at 5.  However, as the recent pertinent 
medical records illustrate, the veteran's diastolic pressure 
has not been shown to be predominantly 110 or more.  
Furthermore, her systolic pressure has not been determined to 
be predominantly 200 or more.  In fact, in the most recent 
years, the veteran's hypertension has been found to be 
controlled on medication.  The recent VA examinations showed 
no clinical evidence of other heart disease.  These medical 
findings clearly do not warrant an increased rating of 
20 percent for the veteran's service-connected hypertension 
based on the old or revised criteria.  Accordingly, the 
preponderance of the evidence is against her claim for an 
increased rating for the hypertension. 


ORDER

Entitlement to a rating in excess of 40 percent for lumbar 
radiculopathy is denied.  

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.  



		
	
	Member, Board of Veterans' Appeals



 

